Citation Nr: 0422068	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  96-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
service-connected pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York that denied service connection for hearing loss, for 
coronary artery disease claimed as secondary to pulmonary 
tuberculosis, and denied a compensable disability evaluation 
for service-connected pulmonary tuberculosis.  The veteran 
filed a notice of disagreement in July 1995.  The RO issued a 
statement of the case in December 1995 and received the 
veteran's substantive appeal in January 1996.  

These matters were previously before the Board in September 
1998, at which time the Board remanded the matter to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims.  

In January 2004, the Board again remanded the matter to the 
RO for purposes of scheduling a hearing before a Veterans Law 
Judge at the RO.  By a statement submitted in March 2004, the 
veteran withdrew his request for a hearing.  Hence the case 
has been returned to the Board for further appellate review.  

As a matter of clarification, the Board notes that by letter 
submitted in August 2003, the veteran withdrew his appeal 
with respect to the issue of service connection for coronary 
artery disease.  This issue was erroneously listed on the 
title page of the Board January 2004 remand.  As the veteran 
has withdrawn this issue it is no longer the subject of the 
Board's jurisdiction on appeal.  

Additionally, the Board notes that in statements submitted to 
the RO, the veteran claimed entitlement to a total disability 
evaluation for pension purposes and entitlement to service 
connection for a skin disability manifested by a fungal 
infection to the ears, hands, feet and groin.  These issues 
were previously referred to the RO by way of the September 
1998 hearing.  However, it does not appear that these issues 
have been developed by the RO, and accordingly, they are 
referred to the RO for appropriate development.  

Finally, a June 2003 surgical report submitted in connection 
with the veteran's claim reasonably raises the issue of 
service connection for residuals of a sqammous cell cancer of 
the lung as secondary to the veteran's service-connected 
pulmonary tuberculosis.  This issue is referred to the RO for 
further development.  


FINDINGS OF FACT


1.  A bilateral hearing loss disability was not shown during 
the veteran's active, honorable military service, or within 
one year thereafter, and there is no current, probative, 
evidence of treatment for a bilateral hearing disability.  

2.  From August 4, 1994 to October 6, 1996, the veteran's 
inactive pulmonary tuberculosis was characterized by 
subjective complaints of dyspnea upon moderate exertion and 
objective x-ray evidence of loss of volume in the right lung.  

3.  Since October 7, 1996, the veteran's inactive pulmonary 
tuberculosis is characterized by restrictive lung volume, 
extensive pleural calcification, and fibrotic changes; with 
moderate obstructive defect and a FEV1 of 59 percent of 
predicted value.  




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was neither incurred 
in nor aggravated by the veteran's period of active, 
honorable military service, and it cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).

2.  The criteria for a 20 percent evaluation for service-
connected inactive pulmonary tuberculosis for the period from 
August 4, 1994 to October 6, 1996 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.88c, 4.89, 4.97, 
Diagnostic Codes 6722, 6731, 6840-6845 (effective prior and 
subsequent to October 7, 1996).  

3.  Since October 7, 1996, the criteria for a 30 percent 
evaluation for service-connected inactive pulmonary 
tuberculosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.88c, 4.89, 4.97, Diagnostic Codes 6722, 
6731, 6840-6845 (effective prior and subsequent to October 7, 
1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the July 1995 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in December 1995, and a supplemental statement of 
the case in July 2003 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in July 1995 
denied service connection for bilateral hearing loss and 
denied a compensable evaluation for the veteran's service-
connected inactive pulmonary tuberculosis.  Only after that 
rating action was promulgated did the AOJ, in February 2002, 
provide adequate notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim. 

While the notice provided to the veteran in February 2002 was 
not given prior to the first AOJ adjudication of the claim in 
July 1995, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised that the information and 
evidence needed to substantiate his claim for service 
connection and for an increased rating.  He was also advised 
of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  In September 
2003 the veteran responded by indicating that he needed 
additional time to obtain private medical treatment records.  
However, no additional evidence was submitted.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claim, and has 
not requested that VA assist him in obtaining any additional 
evidence in support of his claim.  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
2002 VA letter and the December 1995 statement of the case 
and July 2003 supplemental statement of the case on file 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the February 2002 correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains numerous VA outpatient treatment records, 
service medical records;  and private medical records and the 
transcript of the veteran's May 1998 hearing.  The record 
reflects that the RO attempted to obtain VA treatment records 
from the VA medical center in Johnson City.  However, a 
response from the facility indicated that there were no 
treatment records available.  Finally, the veteran was 
afforded VA examinations in February 1995 and April 2003 with 
respect to his residuals of pulmonary tuberculosis.  The 
Board consequently finds that VA's duty to assist the veteran 
in connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II. Service Connection for Hearing Loss


The veteran's DD-214 reflects that he served with a primary 
military occupational specialty as an airplane armorer.  The 
veteran's service medical records are of record.  They do not 
reveal complaints of treatment for hearing loss.  During a 
1945 physical examination for possible tuberculosis, the 
veteran's ears were found to be normal.  A March 1946 
ophthalmologic examination included findings of 15/15 
bilateral hearing.  

Post-service, the veteran was afforded a VA examination in 
June 1947.  There were no complaints of a bilateral hearing 
disorder.  

Treatment records from the VA medical center in Northport, 
New York for the period from October 1992 to May 1994 do not 
reveal complaints or treatment for hearing loss.  

In May 1995, the veteran claimed entitlement to service 
connection for bilateral hearing loss.  He alleged that he 
was exposed to gunfire and airplane engine noise and was 
treated for hearing loss at a field hospital in New Guinea in 
1944.  

During the hearing in May 1998, the veteran testified that he 
had hearing loss since discharge from service.  He reported 
that he was exposed to airplane engine noise in service.  He 
said that he sought treatment in service in New Guinea after 
a truck drove over a bomb.  He reported current treatment at 
the VA hospital in Northport, New York.  

Outpatient treatment records and summaries from the VA 
Northport medical center from October 1997 to February 2002 
do not show treatment for hearing loss.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A.       § 1110 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.  App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Board has carefully reviewed all of the evidence of 
record but finds the preponderance of the evidence is against 
the claim for service connection for bilateral hearing loss.  
In this respect, the only evidence in support of the 
veteran's claim are his lay statement that he currently 
suffers from hearing loss due to noise exposure in service.  
The Board observes, however, that the veteran's service 
medical records, as well as one year following his honorable 
service, are silent as to any complaints or diagnoses of 
hearing loss.  Rather, they reveal that his ears were normal 
in December 1945 and that his hearing was normal in 1946.  
Moreover, the Board also observes that postservice medical 
records do not show any complaints or diagnoses of hearing 
loss.  Finally, the VA outpatient treatment records do not 
show treatment for a current hearing disability.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

Finally, and with respect to VA duty to notify and assist, 
cited to above, the Board finds that no additional assistance 
is warranted by VA with respect the claimant's claim for 
benefits.  In this respect, he identified VA treatment during 
the May 1998 hearing.  Those records were obtained.  
Moreover, he was afforded notice in February 2002 to submit 
or identify other pertinent records.  There was no response 
to the RO's letter.  Additionally, the Board finds that a 
medical examination is not required as the record does not 
contain competent evidence of a current disability or 
evidence that indicates a disability or symptoms may be 
associated with service.  See, 38 U.S.C.A. § 5103A(d)(2).  
For the foregoing reasons, the Board finds that no reasonable 
possibility exists that any further assistance would aid in 
substantiating the veteran's claim.  

III.  Evaluation for Residuals of Pulmonary Tuberculosis 

A.  Background

The veteran's service medical records reflect that he was 
diagnosed with chronic, active, pulmonary tuberculosis of the 
right upper lobe in 1945.  By an initial decision in July 
1946, service connection was granted for moderately advanced 
pulmonary tuberculosis.  A 100 percent rating was assigned, 
effective since May 1946.  Thereafter, a 50 percent rating 
was assigned from July 1951 to July 1955, a 30 percent rating 
was assigned from July 1955 to July 1960, and a 
noncompensable evaluation has been in effect since July 1960.  

In August 1994, the veteran claimed entitlement to an 
increased rating for his service-connected tuberculosis.  He 
was afforded a VA examination in February 1995.  He reported 
a history of tobacco use, premature coronary artery disease 
and hypertension.  He complained of dyspnea on exertion at a 
moderate level of activity and chest discomfort.  The 
examination report notes that the veteran developed 
tuberculosis while in service, initially in both lungs.  His 
most recent x-ray report in 1994 showed no active disease, 
but with loss of volume in the right lung and a few, small, 
calcified carcinomas.  The examiner characterized the extent 
of structural damage to the lungs as minor, by x-ray.  

During the hearing in May 1998, the veteran testified that he 
suffers from shortness of breath and occasional chest pains.  
He contended that he suffered from hearing loss since 
service.  He reported that he was exposed to noise from 
airplanes in service, and on one occasion, received treatment 
after a truck drove over a bomb.  The incident occurred while 
he was serving in New Guinea.  

An October 1996 chest x-ray examination noted that the 
veteran had chronic pleural calcification seen on the right, 
possibly from old tuberculosis or old trauma.  A November 
1997 chest x-ray found extensive pleural calcification in the 
right hemithorax.  This was accompanied by pleural thickening 
at the right apex.  No infiltrates or congestive changes were 
seen within the lung fields.  The features were suggestive of 
old calcified hemithorax.  An April 1999 chest x-ray found no 
interval change from prior films had occurred.  An August 
2001 chest x-ray found prominent right pleural calcifications 
along with what appeared to be scarring or loculated fluid.  
There were also left pleural calcifications.  

The veteran was afforded a VA examination in March 2003.  
Therein, the veteran reported a history of tuberculosis, last 
present in 1949.  A chest x-ray showed right fibrothorax, 
elevation of the right hemidiaphragm and pleural thickening 
on the right.  The examiner noted that tuberculosis was 
inactive since 1949.  Based upon the chest x-ray, the 
examiner opined that the veteran had a component of 
restrictive lung disease that was as likely as not a residual 
of moderately advanced pulmonary tuberculosis.  

Another chest x-ray in March 2003 noted extensive pleural 
thickening in the posterior-lateral right hemithorax 
associated with areas of dense pleural calcification.  The 
changes were consistent with sequelae from tuberculosis in 
1944.  Since the prior examination, there was also a pleural-
based mass that had developed in the mid lateral aspect of 
the right lung field.  Further testing was recommended.  The 
left lung showed some minimal pleural thickening in the 
periphery of the lateral aspect of the upper hemithorax and 
some old calcific and fibrotic changes at the base.  

Pulmonary function tests were conducted in April 2003.  
Testing showed a prebronchodilater forced vital capacity 
(FVC) of 64 percent of predicted value, a forced expiratory 
volume in one second (FEV1) of 59 percent of predicted value 
and a FEV1 as percentage of FVC of 94 percent of predicted 
value.  The examiner noted that there was a moderate 
obstructive defect and that air trapping was present.  His 
decreased diffusion capacity suggested emphysema.  

After reviewing the pulmonary function tests, the examiner 
who conducted the April 2003 VA examination opined that 
service connection stemmed from tuberculosis causing pleural 
calcification that had been in existence since 1945.  He 
opined that testing showing emphysema was the result of the 
veteran's long history of smoking.  He suggested, however, 
that the effects of tuberculosis could be measured by viewing 
the veteran's total lung capacity, which was 81 percent of 
predicted.  

A June 2003 surgical report from the Memorial Hospital 
indicates that the veteran was seen with a preoperative 
diagnosis of a right upper lobe non-small cell lung cancer.  
He underwent a right thoracotomy, pleurectomy and 
decortication, and right upper lobectomy.  The report noted 
that procedure was complicated due to the veteran's history 
of tuberculosis that had left him with densely calcified 
pleura and partially entrapped right lung.  The report 
further reflected that the right upper lobe was emphysematous 
and had markedly diminished volume.  The diminished volume 
was reportedly due to the chronic entrapment of the lobe.  


B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's service-connected inactive pulmonary 
tuberculosis is currently rated as noncompensable, pursuant 
to 38 C.F.R. § 4.97, Diagnostic Code 6722.  This matter stems 
from an appeal of a July 1995 RO decision.  During the 
pendency of the appeal, the criteria for evaluation diseases 
of the lungs and pleura were changed.  

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply.   
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, if the 
revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  Only the earlier version of the regulation may be 
applied for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  

In accordance with the Ratings Schedule, a veteran who is 
entitled to receive compensation for inactive, chronic 
pulmonary tuberculosis, on or before August 19, 1968, is 
entitled to a 100 percent evaluation for two years after the 
date of inactivity, following active pulmonary tuberculosis 
clinically identified during active service or subsequent 
thereto.  Thereafter, a 50 percent rating is assigned during 
the period from the third through the sixth years after the 
date of inactivity, and a 30 percent rating is assigned 
during the period from the seventh through the eleventh years 
after the date of inactivity.  The Schedule also provides a 
minimum 30 percent evaluation if far-advanced lesions were 
diagnosed at any time when the disease process was active.  A 
minimum 20 percent rating is warranted for inactive, chronic 
pulmonary tuberculosis following moderately advanced lesions, 
provided there is continued disability such as emphysema, 
dyspnea on exertion, impairment of health, etc.  38 C.F.R. §§ 
4.89, 4.97, Diagnostic Code 6722 (2003).  The Rating Schedule 
further provides that the graduated 50 percent and 30 percent 
ratings and the permanent 30 percent and 20 percent ratings 
for inactive pulmonary tuberculosis are not to be combined 
with ratings for other respiratory disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6722, Note 2.  Id.

Changes were made to the Schedule, effective October 7, 1996, 
for a veteran who was entitled to receive compensation for 
pulmonary tuberculosis after August 19, 1968, for inactive, 
chronic.  The October 1996 revision of the respiratory system 
rating criteria did not alter the provisions for rating 
pulmonary tuberculosis where entitlement was originally 
established on or before August 19, 1968.

Where a veteran was initially entitled to rating for 
pulmonary tuberculosis after August 19, 1968, 38 C.F.R. § 
4.97, DC 6731, prior to October 7, 1996, provided for 
evaluation of residuals of inactive pulmonary tuberculosis as 
100 percent for one year following inactivity, and also where 
there were pronounced residuals:  advanced fibrosis with 
severe ventilatory deficit manifested by dyspnea at rest, 
marked restriction of chest expansion with pronounced 
impairment of bodily vigor.  A 60 percent evaluation was 
assigned for severe residuals; extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by PFTs with marked impairment of health.  
A 30 percent evaluation was assigned for moderate residuals, 
with considerable pulmonary fibrosis, and moderate dypsnea on 
slight exertion, confirmed by PFTs.  A 10 percent evaluation 
was warranted for residuals that were definitely symptomatic 
with pulmonary fibrosis and moderate dypsnea on extended 
exertion.  A noncompensable evaluation was warranted for 
healed lesions, minimal or no symptoms.  

As amended, regulations provide that chronic, inactive 
pulmonary tuberculosis residuals are rated dependent upon 
specific findings, as interstitial lung disease, restrictive 
lung disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis under 38 C.F.R. § 4.97, DC 
6600.  38 C.F.R. § 4.97 Diagnostic Code 6731 (2003).

Under the revised Schedule, a 100 percent rating is warranted 
for interstitial lung disease where the FVC is less than 50 
percent of predicted, or; the DLCO (SB) is less than 40 
percent predicted; or when maximum exercise capacity is less 
than 15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; where there is cor pulmonale or pulmonary 
hypertension, or; where outpatient oxygen therapy is 
required.  A 60 percent evaluation is warranted where the FVC 
is 50 to 64 percent of predicted; the DLCO (SB) is 40 to 55 
percent of predicted; or the maximum exercise capacity is 15 
to 20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 30 percent evaluation is warranted where the 
FVC is 65 to 74 percent of predicted; the DLCO (SB) is 56 to 
65 percent of predicted.  A 10 percent evaluation is 
warranted where the FVC is 75 to 80 percent of predicted; the 
DLCO (SB) is 66 to 80 percent of predicted 38 C.F.R. § 4.97, 
Diagnostic Codes 6825 to 6833 (2003).

Under the revised Schedule, a 100 percent evaluation is 
warranted for restrictive lung disease or restrictive lung 
disease manifested by FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption  
(with cardiac or respiratory limitation), or; cor pulmonale  
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac  
catheterization), or; episode(s) of acute respiratory  
failure, or; requires outpatient oxygen therapy.  A 60 
percent rating is warranted where FEV-1 is 40 to 55 percent 
of predicted, or FEV-1/FVC is 40 to 55 percent of predicted, 
or DLCO (SB) is 40 to 55 percent of predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
where FEV-1 is 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.   
A 10 percent rating is warranted where FEV-1 is 71 to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66 to 80-percent predicted 38 C.F.R. § 4.97, 
Diagnostic Codes 6600, 6840 to 6845 (2003).  

Upon review of the evidence of record, the Board initially 
finds that the veteran's inactive pulmonary tuberculosis is 
currently characterized by restrictive lung volume, extensive 
pleural calcification, and fibrotic changes.  Subjectively, 
the disability is characterized by dypsnea upon moderate 
exertion.  Pulmonary function testing in 2003 included a 
finding of a moderate lung obstruction defect and a FEV1 of 
59 percent of predicted.  Pursuant to Diagnostic Code 6731, 
the veteran's residuals of inactive pulmonary tuberculosis 
are most appropriately evaluated under the criteria for 
evaluating restrictive lung disease.  Pursuant to Diagnostic 
Codes 6840-6845, the veteran's FEV1 score of 59 percent is 
consistent with a 30 percent disability evaluation.  

In this respect, the Board acknowledges the March 2003 VA 
examiner's opinion that the veteran's emphysema is due to a 
history of tobacco abuse.  However, other examination 
findings, in particular the PFTs and the June 2003 surgical 
report do not distinguish between the effects of nonservice 
connected versus service-connected inactive tuberculosis.  As 
such, the Board has considered all the symptoms in 
determining the proper disability rating.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (where it is not possible 
to separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the claimant's 
favor and that such manifestations be attributed to the 
service-connected disability).  

However, an evaluation greater than 30 percent is not 
warranted.   The competent probative evidence of record does 
not show FEV1 of 40 to 55 percent of predicted or FEV1/FVC of 
40 to 55 percent of predicted.  Moreover, since the veteran's 
pulmonary tuberculosis has been inactive since 1949 a higher 
evaluation is not warranted pursuant to Diagnostic Code 6722.  

While the Board finds that a 30 percent disability evaluation 
is warranted pursuant to the revised regulation, the 
regulatory reach of the regulation is only from October 7, 
1996 to present.  For the period from the date of the 
veteran's claim in August 1994 to October 6, 1996 the Board 
must apply the regulation in effect at that time.  See, 
38 U.S.C.A. § 5110(g), VAOPGCPREC 3-2000 (2000) supra.  
During that time period, the veteran's inactive pulmonary 
tuberculosis was characterized by subjective complaints of 
dyspnea upon moderate exertion and objective x-ray evidence 
of loss of volume in the right lung and a few, small 
calcified carcinomas.  No PFT studies were performed during 
this time period.  Applying the rating criteria, the 
symptomatology is consistent with a 20 percent evaluation 
pursuant to Diagnostic Code 6722.  In this respect, the 
evidence reflects a continuing disability with impaired 
health.  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R.  
§ 3.321(b) (2003).  However, the record has not presented 
evidence of such an exceptional or unusual disability 
picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  Accordingly, the Board finds that the 
RO did not err in failing to refer these claims to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).




ORDER

Service connection for hearing loss is denied.  

For the period from August 4, 1994 to October 6, 1996, a 20 
percent evaluation is granted for service-connected pulmonary 
tuberculosis.  

Since October 7, 1996, a 30 percent evaluation is granted, 
but not higher, for service-connected pulmonary tuberculosis.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



